                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSEPH RAY JORDAN,

                 Plaintiff,

         v.                                             Case No. 18-cv-1100-JPG-RJD

 UNITED STATES OF AMERICA,

                 Defendant.

                               MEMORANDUM AND ORDER
       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.
46) of Magistrate Judge Reona J. Daly recommending that the Court deny plaintiff Joseph Ray
Jordan’s motion for a preliminary injunction or a temporary restraining order (Doc. 21).
       The Court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.
72(b)(3). The Court must review de novo the portions of the report to which objections are
made. Id. “If no objection or only partial objection is made, the district court judge reviews
those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
Cir. 1999).
       The Court has received no objection to the Report. The Court has reviewed the entire
file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:
   •   ADOPTS the Report in its entirety (Doc. 46); and

   •   DENIES Jordan’s motion for a preliminary injunction or a temporary restraining order
       (Doc. 21).

IT IS SO ORDERED.
DATED: April 22, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
